Citation Nr: 0304180	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-04 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than April 24, 1998, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant  and his brother


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1967 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The veteran and his brother testified before the undersigned 
Veterans Law Judge at a hearing at the RO in November 2002.  
A transcript of that hearing has been associated with the 
claims folder.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  The RO denied entitlement to service connection for a 
nervous condition in an October 1982 rating decision; the 
veteran was notified of the decision but did not appeal.

3.  The veteran submitted a claim of entitlement to service 
connection for PTSD in April 1993; the RO denied the claim in 
a July 1993 rating decision and notified the veteran of its 
decision; the veteran did not appeal.

4.  The veteran's application to reopen his claim of 
entitlement to service connection for PTSD was received on 
April 24, 1998; the RO subsequently granted reopening of the 
claim based on new and material evidence other than service 
department records.  




CONCLUSION OF LAW

The criteria for an effective date earlier than April 24, 
1998, for the award of service connection for PTSD have not 
been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted above, service connection for a nervous condition 
was denied by the RO in October 1982.  The veteran submitted 
a claim of entitlement to service connection for PTSD in July 
1993 and that claim was also denied.  The veteran appealed 
neither of those rating decisions.  The veteran's application 
to reopen his claim of entitlement to service connection for 
PTSD was received on April 24, 1998, and service connection 
was subsequently awarded, effective April 24, 1998.

A June 1999 statement from a former Army colleague indicates 
that the author noticed changes in the veteran during the 
1968 Tet offensive.  He reported that the veteran became 
dangerous and was avoided by many people.

In an October 1999 statement, the veteran's brother indicated 
that he noticed a change in his brother via his 
correspondence from Vietnam.  He stated that the veteran had 
undergone a drastic change during his tour in Vietnam and 
that as time went on he observed his brother to be mentally 
and emotionally unstable.  He related that his brother began 
to abuse alcohol and drugs, and that he became homeless.  

In his February 2001 notice of disagreement, the veteran 
stated that his PTSD began in 1968 and had been ongoing since 
that time.  He indicated that his life had been ruined by his 
experiences in Vietnam.  In a separate February 2001 
statement, the veteran indicated his belief that he had been 
cheated out of back pay from 1970.

An April 2001 statement from an Army colleague indicates that 
he served in Vietnam with the veteran and that the veteran 
had problems during that time.

A statement from a friend, dated in April 2001, indicates 
that she had known the veteran since 1983.  She noted that 
the veteran had bouts of intense anger and would go out of 
control at seemingly minor stimuli.  She stated that the 
veteran had told her that he had been having problems since 
1968.  

A May 2001 statement relates that the author had known the 
veteran since 1982.  She indicated that the veteran had 
difficulties related to his combat experiences in Vietnam.  
She urged that the veteran deserved restitution dating to 
1970.

The veteran's brother provided a statement dated in May 2001.  
He related his belief that his brother had a serious mental 
and emotional problem on his return from Vietnam.  He stated 
that he had noticed little improvement in his brother's 
condition since that time.  

In a July 2001 letter, the veteran indicated that he had 
received treatment from private psychiatrists for his PTSD.  
A separate letter dated in July 2001 provided the names of 
several individuals with whom the veteran served in Vietnam.

In his April 2002 substantive appeal, the veteran stated that 
it was impossible for him to file a claim for service 
connection for PTSD in 1970 because he was not functioning in 
his right mind.  He contended that he did not pursue his 1982 
claim because he did not have any idea how to pursue it and 
that he was not in any condition to do so due to the 
debilitating effects of his PTSD.  

During his hearing before the undersigned in November 2002, 
the veteran testified that he began to have problems during 
the 1968 Tet offensive.  He stated that after service, he 
tried college twice but dropped out.  He also indicated that 
he had difficulty maintaining employment.  The veteran's 
brother testified that as a child the veteran was intelligent 
and well mannered, but that he changed dramatically in 
Vietnam.  He indicated that the veteran's condition worsened 
over time.  It was explained to the veteran and his brother 
that the earliest possible effective date for the grant of 
service connection is the receipt of the veteran's reopened 
claim.  The undersigned informed the veteran that in order to 
be awarded an earlier effective date, he would be required to 
demonstrate that there was clear and unmistakable error in a 
prior, final decision of the RO.  

II. Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, since the RO's most recent 
consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The pertinent facts in this case are not in dispute and the 
law is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Consequently, there is no additional evidence or 
information that could be obtained to substantiate the 
veteran's claim.  Accordingly, no further development is 
required to comply with the VCAA or the implementing 
regulations.  

III.  Analysis

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service or based on a claim reopened on the 
basis of the receipt of new and material evidence after a 
final disallowance will be the later of the date of receipt 
of claim or the date entitlement arose unless the claim was 
reopened on the basis of new and material evidence consisting 
of service department records.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2002).

The veteran essentially contends that he displayed the 
manifestations of PTSD prior to his discharge from service 
and has been suffering from the disorder since that time.  He 
maintains that the effective date for his award of 
entitlement to service connection for PTSD should be the date 
following his discharge in 1970.  He has presented lay 
statements from various individuals, indicating that he was 
suffering from psychiatric problems from the time he returned 
from Vietnam.  His brother testified in November 2002 that 
the veteran was a different person when he returned from 
Vietnam and that he had been suffering since that time.  

The Board has found no reason to doubt the credibility of the 
veteran's testimony and statements regarding the inception of 
his psychiatric disability.  Likewise, the Board does not 
doubt the veracity of the numerous lay statements submitted 
in support of his claim for an earlier effective date.  
However, the date at which the veteran began to suffer from 
symptoms of a psychiatric disability is not at issue in this 
case.  

The pertinent and undisputed facts in this case are that the 
veteran was properly notified of earlier rating decisions 
denying service connection for psychiatric disability, he did 
not appeal the earlier decisions, his application to reopen 
the claim was not received until April 24, 1998, and this 
application to reopen was granted on the basis of new and 
material evidence other than service department records.  
Under the law, the earliest possible effective date and the 
appropriate effective date in this case is the date of 
receipt of the reopened claim.    


ORDER

Entitlement to an effective date earlier than April 24, 1998, 
for the award of service connection for PTSD is denied.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals
	
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

